Citation Nr: 1758251	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache condition (also claimed as traumatic brain injury), to include as secondary to service connected fracture of the mandible.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for fracture of the mandible.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a single 10 percent rating under 38 C.F.R. § 3.324 based on multiple noncompensable service connected disabilities.


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1966 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011, April 2013 and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

When the case was previously before the Board in May 2017 it was remanded to reschedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Although the hearing was scheduled and the Veteran was notified by letter dated in September 2017, he died before the hearing could take place.


FINDING OF FACT

The Veteran died in October 2017, before a decision by the Board was promulgated on appeal.


CONCLUSIONS OF LAW

1.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for a headache condition (also claimed as traumatic brain injury), to include as secondary to service connected fracture of the mandible.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for tinnitus.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017). 

3.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement t to a compensable rating for fracture of the mandible.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017). 

4.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to a compensable rating for bilateral hearing loss.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).

5.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to a single 10 percent rating under 38 C.F.R. § 3.324 based on multiple noncompensable service connected disabilities.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim(s) brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim(s) to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010 (b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C. § 5121A.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim(s) originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b).


ORDER

The appeal of the issue of entitlement to service connection for a headache condition (also claimed as traumatic brain injury), to include as secondary to service connected fracture of the mandible is dismissed.

The appeal of the issue of entitlement to service connection for tinnitus is dismissed.

The appeal of the issue of entitlement to a compensable rating for fracture of the mandible is dismissed.

The appeal of the issue of entitlement to a compensable rating for bilateral hearing loss is dismissed.

The appeal of the issue of entitlement to a single 10 percent rating under 38 C.F.R. § 3.324 based on multiple noncompensable service connected disabilities is dismissed.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


